Case 7:21-cv-00022-TTC-RSB Document 9 Filed 03/23/21 Page 1 of 2 Pageid#: 29


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 DANIEL N. HALTER,                                 Civil Action No. 7:21-cv-00022
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Thomas T. Cullen
 SUPERINTENDENT JEFFREY                            United States District Judge
 NEWTON, et al,
      Defendant(s),


       Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered January 15, 2021, the court directed plaintiff to submit, within 20 days from the

date of the order, a statement of assets, an inmate account form, and a certified copy of plaintiff’s

trust fund account statement for the six-month period immediately preceding the filing of the

complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

was confined during that six-month period. Plaintiff was advised that failure to comply would

result in dismissal of this action without prejudice. On February 16, 2021, plaintiff submitted the

inmate account form signed by the trust officer; however, he only submitted the monthly

statement for January, which was not one of the required six-month statements preceding the

filing of the complaint. On February 25, 2021, the court gave plaintiff another opportunity to

comply with the conditions set forth in the January 15, 2021, order. On March 8, plaintiff once

again only sent in the inmate account form signed by the trust officer and again only included the

month of January and not the other required six-month statements of July through December

which were the months preceding the filing of the complaint.

       After being given two opportunities to comply with the court’s order, plaintiff has failed

to comply with the described conditions. Accordingly, the court will dismiss this action without
Case 7:21-cv-00022-TTC-RSB Document 9 Filed 03/23/21 Page 2 of 2 Pageid#: 30


prejudice and strike the case from the active docket of the court. Plaintiff may refile the claims

in a separate action once plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTERED this 23rd day of March, 2021.



                                              ____/s/ Thomas T. Cullen_________________
                                                     United States District Judge
